Citation Nr: 0508164	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99 16-164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating higher than 20 percent for 
residuals of a shell fragment wound (SFW) of the left wrist 
and hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
originally from December 1997 and November 2001 decisions of 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in St. Louis, Missouri, and Cleveland, Ohio, 
respectively.  In December 1997, the RO in St. Louis denied 
the veteran's claim for a rating higher than 10 percent for 
residuals of a shell fragment wound of the left wrist and 
hand.  In September 1999, he testified before a hearing 
officer at the RO in New York, who issued a decision 
continuing the 10 percent rating.  In November 2001, a 
Special Processing Team ("Tiger Team") at the RO in 
Cleveland denied his claim for service connection for 
hypertension, including secondary to his service-connected 
psychoneurosis.  He filed timely appeals of these decisions, 
and this case was ultimately forwarded to the Board from the 
RO in New York.

In August 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for further development and 
consideration.  Specifically, the Board directed the AMC to 
ask Dr. Hoffman to explain the basis for his medical opinion 
suggesting the veteran's hypertension was related to his 
anxiety neurosis.  The Board also directed the AMC to obtain 
additional VA orthopedic and cardiology examinations.  VA 
examinations were obtained in September 2004.

Upon further consideration, in a December 2004 rating 
decision, the AMC increased the evaluation of the veteran's 
left wrist and hand from 10 to 20 percent, but denied a 
rating higher than that.  He has continued to appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  After issuing a December 2004 supplemental statement 
of the case (SSOC), which also continued the denial of his 
claim for service connection for hypertension, the case was 
returned to the Board for further appellate consideration.



Unfortunately, the AMC did not ask Dr. Hoffman to provide the 
basis for his opinion regarding the veteran's hypertension in 
accordance with the Board's August 2004 remand.  So the claim 
for service connection for hypertension must be remanded once 
again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance).  This 
claim is further addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

In September 2004, the range of motion (ROM) for the 
veteran's left wrist and hand was within normal limits, but 
pain, weakness, and lack of endurance were noted along with a 
decreased left hand muscle grip power.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the residuals of the SFW of the left wrist and hand.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, 4.73, 4.124a Diagnostic Codes (DCs) 5214-
5230, 5309, 8515 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the VCAA was enacted after the RO's initial 
decision regarding the veteran's claim for an increased 
rating for residuals of the SFW.  The RO sent him VCAA notice 
in a March 2004 letter, and the AMC sent him an additional 
notice in September 2004.  So it would seem compliance with 
the explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  



The Board did in fact remand the claim in August 2004, so 
another remand for this reason is unnecessary because any 
defect with respect to the timing of the VCAA notice at this 
point  is merely harmless error.  As mentioned, the RO and 
AMC provided the requisite VCAA notices in March 2004 and 
September 2004 letters.  So while the VCAA notice was not 
sent prior to the RO's December 1997 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit additional evidence and argument in support of his 
claim.  Moreover, the AMC considered any additional evidence 
prior to its December 2004 rating decision and issuance of 
the SSOC.  Therefore, notwithstanding the requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claim that 
was not on record at the time, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The September 2004 VCAA letter also 
specifically requested him to inform the AMC if he had any 
evidence in his possession that pertained to his claim.  
Thus, these two letters provided satisfactory VCAA notice in 
accordance with § 3.159(b)(1) and Pelegrini II.

With respect to the March and September 2004 VCAA letters, 
the veteran was encouraged to respond within 60 days, but 
informed that he could take up to one year to respond without 
jeopardizing the potential effective date for compensation - 
should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs), 
his VA outpatient treatment (VAOPT) records, and private 
medical records were already on record.  He was also provided 
with VA orthopedic examinations in October 1997, March 2003, 
and September 2004.  Since the most recent September 2004 
VCAA letter, he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim has been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

In June 1946, the veteran was service connected for residuals 
of a SFW retroactively effective from the day after his 
separation from military service.  The residuals consisted of 
a well-healed scar on the left hand, and the RO assigned a 0 
percent (i.e., noncompensable) rating.  In July 1961, the RO 
increased his evaluation from 0 to 10 percent because of 
complaints from him of pain in his left wrist.

In April 1997, the veteran filed a claim for an increased 
rating, stating that his condition had increased in severity 
and caused him considerable pain and discomfort.  (See VA 
Form 21-4138).

The report of the October 1997 VA examination indicates the 
veteran complained of pain in his entire left upper extremity 
and chest.  Upon physical examination, there was no forearm, 
arm, or hand muscle atrophy.  Grip strength tested 55 to 67 
lbs on the right hand, and 23 to 37 on the left.  X-rays 
revealed pinpoint density in the soft tissue on the radial 
aspect consistent with a shrapnel fragment.  An X-ray of the 
left shoulder revealed degenerative joint disease (DJD).  
Electrodiagnostic studies revealed mild generalized sensory 
neuropathy with increased temporal dispersion in the radial 
sensory nerves bilaterally.  He was diagnosed status post 
shrapnel injury to the left wrist, and with mild generalized 
sensory neuropathy.

The report of the March 2003 VA examination for the veteran's 
joints indicates he complained of chronic pain and 
intermittent stiffness in the left wrist.  He reported having 
flare-ups during cold, wet weather, and with excessive 
activity.  It was noted he was right-handed.  Upon physical 
examination, he had a 2" healed scar radially.  ROM was 
within normal limits.  Painful motion, weakness and lack of 
endurance were noted.  Tenderness was noted at the left wrist 
radially and the base of the thumb.  There was no ankylosis.  
X-rays revealed osteoarthritis of the 1st carpal metacarpal 
(CMC) joint, and minimal osteoarthritis of the distal 
interphalangeal (DIP) joints.  He was diagnosed with post-
traumatic osteoarthritis of the left wrist.  

The report of the September 2004 VA examination for the 
joints indicates the veteran complained of chronic pain in 
his left wrist with intermittent swelling.  He reported no 
pattern of flare-ups.  It was noted that he was right-handed.  
Upon physical examination, a 1 1/2" scar was noted on his left 
wrist radially.  ROM was within normal limits  - 0 to 70 
degrees upon dorsiflexion, 0 to 80 degrees upon palmar 
flexion, 0 to 20 degrees upon radial deviation, and 0 to 45 
degrees upon ulnar deviation.  Pain was noted upon wrist 
extension to 70 degrees, and flexion to 80 degrees, with pain 
increasing with repetitive movements.  He was additionally 
limited by pain, weakness, and lack of endurance.  There was 
no ankylosis.  He had decreased left hand grip muscle power 
to 3/5, and there was tenderness at the left dorsal radial 
wrist.  X-rays revealed osteoarthritis of the 1st CMC joint, 
and minimal osteoarthritis of the DIP joints.  



Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of ROM, VA must consider the extent 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated 
due to the extent of his pain/painful motion, limited or 
excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

Muscle injuries are evaluated under 38 C.F.R. § 4.73 (2004).  
The criteria for Muscle Group IX under DC 5309 are as 
follows:

Function:  The forearm muscles act in strong 
grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative 
movements.  Intrinsic muscles of hand:  Thenar 
eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  

NOTE:  The hand is so compact a structure that 
isolated muscle injuries are rare, being nearly 
always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of 
motion, minimum 10 percent.

Limitation of motion, in turn, is rated under 38 C.F.R. § 
4.71a (2004).  Limitation of the wrist, without ankylosis, is 
rated according to DC 5215 as follows:  dorsiflexion less 
than 15 degrees warrants a 10 percent rating for both the 
major and minor extremities; palmar flexion limited in line 
with forearm also warrants a 10 percent rating for both the 
major and minor extremities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

It is noted that, in this case, the veteran has also been 
evaluated by analogy under the criteria for paralysis of the 
median nerve under 38 C.F.R. § 4.124a, DC 8515 (2004), which 
is as follows for the minor extremity:

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers ramin extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain 
with trophic disturbances 
................................................................60
Incomplete:
	Severe...............................................................40
	Moderate............................................................20
	Mild..................................................................10

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The residuals of the SFW to the veteran's left wrist and hand 
consist primarily of post-traumatic osteoarthritis of the 
wrist and muscle weakness in the hand.  As alluded to 
earlier, osteoarthritis and injuries to Muscle Group IX are 
both evaluated based on limitation of motion.  In this case, 
ROM is within normal limits, but VA examinations noted 
additional functional loss - nonetheless, due to weakness, 
fatigue, and painful motion.  So these factors must also be 
considered in evaluating the disability.  See DeLuca, 8 Vet. 
App. at 204-7.

In its December 2004 decision, the AMC turned to analogous 
rating criteria to help evaluate the functional loss due to 
these DeLuca symptoms.  Under DC 8515, for paralysis of the 
hand, symptoms include atrophy of the muscles of the thenar 
eminence, and the inability to make a fist.  Although the 
October 1997 VA examination did not note any muscle atrophy, 
all three VA examinations (October 1997, March 2003, and 
September 2004) did note loss of muscle grip strength.  Most 
recently, in September 2004, the veteran's left hand grip 
muscle power was 3/5 (5/5 being normal).  These results are 
consistent with the October 1997 examination, which noted 
grip strength was 55 to 67 lbs on the right, but only 23 to 
37 lbs on the left - so approximately half the veteran's 
muscle strength had been lost.  The AMC considered this to be 
a moderate functional loss under DC 8515 and assigned a 20 
percent rating, and the Board also believes this to be an 
appropriate evaluation under this DC.

A rating of 50 percent for severe paralysis under DC 8515 is 
not appropriate because the veteran's functional loss is not 
equivalent to such severe symptoms.  He still has complete 
ROM in his hand, albeit with some pain.  So obviously a 
60 percent rating (the highest rating under this DC for a 
minor extremity) is likewise inappropriate because the 
residuals of the SFW are not analogous to total paralysis of 
the left hand.

The Board has also considered the DCs for limitation of 
motion for the wrist and hand, but does not find a rating 
higher than 20 percent available under these criteria either.  
The veteran does not have ankylosis, and his ROM is within 
normal limits - so only a minimal 10 percent rating is 
available under these criteria.  Admittedly, VA must consider 
painful motion with weakness and fatigue in evaluating his 
overall functional loss.  But even when taking these factors 
into account - at the most, a 20 percent rating is 
appropriate.



For these reasons, the claim for a rating higher than 20 
percent for residuals of a SFW of the left wrist and hand 
must be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The veteran's claim for a rating higher than 20 percent for 
residuals of a SFW of the left wrist and hand is denied.


REMAND

As mentioned, the Board's August 2004 remand directed the AMC 
to ask Dr. Hoffman to explain the basis for his medical 
opinion suggesting the veteran's hypertension was related to 
his anxiety neurosis.  Apparently, this was not done prior to 
the case being returned to the Board.  Therefore, the Board 
has no choice but to again remand the claim for compliance 
with this directive.  See Stegall, 11 Vet. App. at 271.  

Accordingly, this case is again REMANDED to the RO for the 
following:

1.	Ask Dr. Hoffman to explain the basis for his medical 
opinion suggesting the veteran's current hypertension is 
related to his service-connected anxiety neurosis.  Also 
ask this physician, who reports treating the veteran 
since 1992, to submit the medical records upon which his 
opinion is based.

2.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall, 11 Vet. App. at 271.

3.	Then readjudicate the veteran's claim for service 
connection for hypertension in light of any additional 
evidence obtained.  If it remains denied, prepare a SSOC 
and send it to him and his representative.  Give them 
time to respond before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


